PER CURIAM.
This proceeding has been initiated by the Court for the purpose of adopting an amendment to the Florida Rules of Judicial Administration. Art. V, § 2, Fla. Const.; Fla.R.Jud.Admin. 2.130.
We hereby adopt the following as an additional paragraph in Florida Rule of Judicial Administration 2.030(a)(3):
(D) A retired judge serving on assignment to temporary judicial duty may be *787referred to as a “Senior Judge.” This designation is honorary and has no effect on the responsibilities or conduct of the retired judge.
This new rule shall take effect June 15, 1990. Comments received by June 1, 1990 will be considered prior to the rule’s effective date.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur,